Citation Nr: 0208384	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-088 19A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 4, 1988 
for the grant of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active military service in the United States 
Army from April 1969 to November 1971.  Service in Vietnam is 
indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois which granted the veteran's 
claim of entitlement to service connection for PTSD, 
effective from February 4, 1988.  


FINDING OF FACT

The veteran filed an initial claim of entitlement to service 
connection for PTSD on February 4, 1988.  His claim was 
ultimately granted in a June 19, 1998 RO rating decision.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 4, 1988 
for the grant of entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. §§ 3.157, 3.400 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date prior 
to the currently assigned February 4, 1988 for entitlement to 
service connection for PTSD.  
In substance, he contends he has had a mental disorder, now 
classified as PTSD, since service and that he should 
accordingly be compensated therefor since service.  

In the interest of clarity, the Board will initially discuss 
the applicability of the Veterans Claims Assistance Act of 
2000 to this case.  The Board will then briefly review the 
pertinent law and VA regulations and the factual background.  
Finally, the Board will analyze the veteran's claim and 
render a decision.


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by the April 1999 statement of the 
case (SOC).  A Report of Contact, dated June 23, 2000, 
reflects that the veteran visited the RO inquiring about the 
status of his claim.  In July 2000, the RO notified the 
veteran that his claim was being forwarded to the Board.  He 
was informed that any additional mail he wanted to submit 
should be mailed directly to the Board at the address 
provided in the letter.  At no time has the veteran indicated 
that additional pertinent evidence is available that has not 
been obtained.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In essence, as will be explained above, this earlier 
effective date claim must be decided based on communications 
from the veteran and other evidence which have been in the 
record for many years.  The Board cannot think of any 
evidence not of record which be useful in deciding this 
claim, and the veteran and his representative have pointed to 
no such evidence.  In written communication to the Board in 
June 2002, the veteran's accredited representative submitted 
the appeal on the basis of the evidence of record. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted several statements, 
all of which are of record and have been considered.  The 
veteran indicated in his May 1999 substantive appeal (VA Form 
9) that he did not want a personal hearing.  
  
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Relevant law and regulations

Assignment of effective date for service connection

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 38 
U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).  

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2001).  

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2001).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2001).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If the VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.  

In sum, with a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service, or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2001).  

With respect to a reopened claim, where the new and material 
evidence is received after a final disallowance, the 
effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii) and (r) (2001).  


Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Factual background

As noted in the Introduction, the veteran left military 
service on November 22, 1971.  On December 6, 1971, he filed 
a claim (VA Form 21-526e) for service connection for 
hepatitis and chest pains, which claim was denied in a 
December 1971 RO rating decision.  The veteran did not 
appeal.  [This episode will be addressed in greater detail in 
the analysis below.]

In an October 1986 claim for nonservice-connected pension 
benefits, the veteran stated that he had a "NSC [nonservice-
connected] . . . nervous condition".  Medical records were 
obtained.  There was a diagnosis of major depression on 
examination in December 1986.  The veteran was hospitalized 
at a VA facility in April and May 1987, during which time 
narcissistic personality disorder was diagnosed.  The 
veteran's claim for nonservice-connected pension benefits was 
denied by the RO and upheld on appeal by the Board in January 
1988.  There appears to have been no reference to the 
veteran's Vietnam service as a factor in his psychiatric 
condition throughout this period of time.

The veteran filed a claim of entitlement to service 
connection for PTSD on February 4, 1988.  He stated that in 
April 1987, a VA physician had diagnosed PTSD.  His claim was 
denied via a May 1988 RO rating decision on the basis that 
there was no diagnosis of PTSD of record.

The subsequent medical and procedural history of the 
veteran's claim of entitlement to service connection for PTSD 
is long and complex and will not be described in any great 
detail.  The Board remanded the veteran's claim in October 
1991.  Extensive additional medical evidence, including 
diagnoses of PTSD, was added to the record.   The veteran's 
claim was ultimately granted in a June 19, 1998 RO decision.  
The RO assigned the February 4, 1988 date based on 
the date of receipt of the veteran's initial claim for PTSD.  
See the April 1999 Statement of the Case (SOC).

Analysis

The veteran is seeking an earlier effective date for the 
grant of entitlement to service connection for PTSD.  In 
essence, he maintains that an effective date prior to the 
currently-assigned date of February 4, 1988 should be 
assigned because according to him he has had PTSD since 
leaving military service.  

The law and regulations, discussed above, in general allow 
service connection to be granted effective as of the day 
after discharge from military service if a claim is filed 
within one year after separation from service.  Thereafter, 
the effective date of service connection is generally the 
date of the filing of a claim of entitlement therefor.  See 
38 C.F.R. § 3.400(b) (2001).  Thus, the assignment of an 
effective date of entitlement to service connection is 
generally based on the date on which the claim was filed, not 
the date on which a disability may have first existed.  
Accordingly, the Board will set aside the matter of when PTSD 
was initially diagnosed (noting that it does not appear that 
the initial diagnosis of PTSD was before February 4, 1988) 
and focus on the date the veteran's claim of entitlement to 
PTSD was filed. 

The veteran's initial claim for VA compensation benefits for 
PTSD was filed on February 4, 1988.  The veteran had not 
filed a formal claim for PTSD prior to that date, and he 
evidently does not contend that he had filed such a claim.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.   See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2000).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (2000).

The Board has examined the veteran's VA claims folder and can 
find no informal claim for PTSD benefits prior to the 
veteran's claim received on February 4, 1988.  
The Board has carefully searched for anything which might be 
considered an informal claim for compensation benefits for 
PTSD prior to that date and none is apparent.  The veteran 
and his representative have pointed to no such document.  
Indeed, the veteran's communications to VA starting in 1986 
clearly indicated that he was seeking a non service-connected 
pension and that his psychiatric disability was not service 
connected.  There was no mention of PTSD.

The Board has also reviewed the veteran's initial claim of 
entitlement to service connection in December 1971.  Therein 
he requested service connection for hepatitis and chest 
pains.  

A review of the veteran's service medical records reveals 
various complaints of chest pain in 1969, with no cause 
identified.  There was specifically a complaint of 
"precordial pain related to anxiety" in July 1969.  The only 
diagnosis was acne.  On September 11, 1971, the veteran again 
complained of chest pain.  The impression was 
"neurocirculatory asthenia?"  On September 12, 1971, he was 
referred to a psychiatrist because he claimed that a "face" 
had informed him three years earlier that he would die in 
three years.  No psychiatric disease was identified.   

The veteran filed a claim of entitlement to service 
connection for "chest pains" in December 1971.  A psychiatric 
disability was not mentioned by the veteran.  The claim was 
denied in a December 1971 RO rating decision, based on the 
fact that no disability manifested by cheat pains was 
diagnosed in service.  The veteran was notified of the denial 
via letter from the RO dated January 17, 1972.  He filed a 
notice of disagreement as to hepatitis in April 1972, but did 
not mention chest pains.  Nonetheless, the RO issued a 
statement of the case as to both hepatitis and chest pains in 
July 1972.   The veteran did not file a substantive appeal.

Although VA is obligated to liberally interpret 
communications from veterans, see EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991), the Board does not believe that the 
veteran's December 1971 VA form 21-526e may be interpreted as 
a claim of entitlement to service connection for a 
psychiatric disability.  The veteran did not mention 
psychiatric problems and instead described a physical 
disability, "chest pains".   There is nothing contained in 
the form which would lead to the conclusion that the veteran 
intended to seek service connection for a psychiatric 
disability, which was specifically not diagnosed during 
service.  Moreover, the veteran's claim was swiftly denied by 
the RO and he did not appeal.  It was only in February 1988 
that the veteran raised the issue of entitlement to service 
connection for PTSD. 

In short, there is no evidence in the record, prior to the 
formal claim received by the RO February 4, 1988, that 
indicates any intent on the part of the veteran to apply for 
benefits or in any way specifically identifies "the benefit 
sought,"  i.e. compensation for PTSD], as required by § 
3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  
See also KL v. Brown, 5 Vet. App. 205, 208 (1993).  

The veteran has stressed that he believes that he has had 
PTSD since service.  Setting aside the fact that the 
veteran's statement is not borne out in the record on appeal, 
the assignment of an effective date is based in large measure 
on the date of the filing of a claim, not necessarily when 
PTSD was initially manifested.  See 38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that since he has 
suffered from PTSD since the early 1970's, he should be 
compensated for the entire period of time.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  The effective date assigned in 
this case is dictated by the date of filing of the veteran's 
initial claim for compensation benefits for PTSD.  

In summary, for reasons and bases expressed above the Board 
concludes that the an effective date of February 4, 1988 was 
properly assigned for service connection for PTSD.  An 
earlier effective date is accordingly denied. 



ORDER

An effective date prior to February 4, 1988 for the award of 
service connection for PTSD is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

